           Case 1:18-cr-00269-JMF Document 110 Filed 12/17/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :      18-CR-269 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
RAMIRO AYON,                                                           :       AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 18, 2019, the Court sentenced Defendant Ramiro Ayon, after he pleaded guilty to

a drug conspiracy, to seventy-six months’ imprisonment — well below the Sentencing

Guidelines range of 188 to 235 months’ imprisonment. See ECF No. 88; ECF No. 91, at 8.1 He

now moves, pursuant to 18 U.S.C. § 3582(c)(1)(A), for compassionate release in light of the

COVID-19 pandemic. See ECF No. 103 (“Def.’s Mem.”). In the wake of the First Step Act,

Section 3582 provides that the Court “may reduce” a defendant’s term of imprisonment “if it

finds that . . . extraordinary and compelling reasons warrant such a reduction” and that “such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission”

and the sentencing factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i);

see also United States v. Brooker, 976 F.3d 228, 233-37 (2d Cir. 2020).2



1
        The Government states — presumably based upon the Presentence Investigation Report
(“PSR”) — that Mr. Ayon’s Guidelines range was 168 to 210 months’ imprisonment. See ECF
No. 105 (“Opp’n”), at 2. That is incorrect, as the Court determined at sentencing that the PSR
did not account for the fact that Mr. Ayon had committed the offense while on probation. See
Tr. 6-8; see also ECF No. 85.
2
       Where, as here, a defendant himself moves for compassionate release, the statute also
imposes a mandatory exhaustion requirement, see 18 U.S.C. § 3582(c)(1)(A), which Mr. Ayon
appears to have satisfied. See Def.’s Mem. 3-4.
                                                         1
         Case 1:18-cr-00269-JMF Document 110 Filed 12/17/20 Page 2 of 4




       Given the dangers posed by COVID-19 to those in prison generally and to Mr. Ayon

specifically, see Def.’s Mem. 7-13; ECF No. 109 (“Def.’s Reply”), at 3-6, the instant motion is

not without some force. In particular, the outbreak at FCI Victorville (among other BOP

facilities) is deeply troubling. Nevertheless, upon review of the parties’ papers, the Court denies

the motion for several reasons. See Opp’n 12-14. For starters, Mr. Ayon himself tested positive

for the virus and has apparently recovered, presumably reducing — if not eliminating — his risk

of contracting the disease going forward. See United States v. Matera, No. 02-CR-743 (JMF),

ECF No. 452, at 1-2 (S.D.N.Y. June 3, 2020); see also, e.g., Sheila F. Lumley et al., “Antibodies

to SARS-CoV-2 are associated with protection against reinfection” (Nov. 19, 2020) (finding that

prior infection with COVID-19 that generated antibody responses likely offers protection for at

least six months following infection and noting that), available at https://www.medrxiv.org/

content/10.1101/2020.11.18.20234369v1.3 Granted, the extent and duration of any such

immunity is not definitively known, see Def.’s Mem. 13 & n.19, but “[e]vidence for post-

infection immunity is emerging” and the number of confirmed cases of reinfection is vanishingly

small, Lumley et al., supra, at 7 (“Despite an estimated 55 million people infected worldwide

and high rates of ongoing transmission, reports of SARS-CoV-2 reinfection are few, mostly in

individuals with mild or asymptomatic primary infection.”).

       Additionally, in light of the seriousness of Mr. Ayon’s crime, his criminal history (which

included a prior drug trafficking conviction), the fact that he committed the crime while on

probation for a prior offense, and the relatively limited amount of time that he has served (taking

into account good-time credit, only about thirty percent of his sentence), a reduction of his



3
       Additionally, now that one vaccine has been granted emergency use authorization and
another may follow shortly, Mr. Ayon could conceivably receive a vaccine in a matter of
months.
                                                 2
         Case 1:18-cr-00269-JMF Document 110 Filed 12/17/20 Page 3 of 4




sentence is not warranted under Section 3553(a). See Tr. 22-25. Put differently, the Court is

“hard pressed to conclude that, whereas the Section 3553(a) factors justified a [seventy-six

month] sentence only [last year], the same factors suddenly justify a time-served sentence

today.” United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL 1700032, at *3 (S.D.N.Y.

Apr. 8, 2020); see also United States v. Walter, No. 18-CR-834-6 (PAE), 2020 WL 1892063, at

*3 (S.D.N.Y. Apr. 16, 2020) (“Converting Walter’s sentence to one of home confinement, when

he has served just 17 months of a 62-month term of incarceration, would disserve these

important § 3553(a) factors.”); United States v. Credidio, No. 19-CR-111-1 (PAE), ECF No. 62,

at 1 (S.D.N.Y. Mar. 30, 2020) (refusing to reduce a sentence to time served pursuant to Section

3582(c) on the ground that “a lengthy term of imprisonment is required for [the defendant] for all

the reasons reviewed at sentencing”).

       Finally, the Court already imposed a sentence substantially below the Guidelines range of

188 to 235 months’ imprisonment (based in part on some of the very reasons Mr. Ayon presses

for his release now). See Tr. 22-25. And given the sixty-month statutory mandatory minimum,

granting compassionate release would be in tension, if not conflict, with Congress’s intent and

would risk creating an “unwarranted sentence disparit[y]” between the sentence imposed on Mr.

Ayon and the sentences imposed on other, similarly situated defendants who were sentenced in

accordance with the statutory mandatory minimum. 18 U.S.C. § 3553(a)(6); see United States v.

Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (“[T]he Court should be wary of using the

motion to . . . introduce unprincipled variance into the execution of duly-imposed sentences . . .

.”). That, in turn, “could undermine respect for law.” Ebbers, 432 F. Supp. 3d at 430 n.11; see

18 U.S.C. § 3553(a)(2), (b)(1) (providing that, in imposing a sentence, the court “shall consider,”

among other things, “the need for the sentence imposed . . . to promote respect for the law”).



                                                 3
         Case 1:18-cr-00269-JMF Document 110 Filed 12/17/20 Page 4 of 4




       To be sure, the Court is sympathetic to Mr. Ayon’s concerns and sensitive to the dangers

faced by those in jails and prisons from COVID-19. See, e.g., United States v. Nkanga, 450 F.

Supp. 3d 491, 491-92 (S.D.N.Y. 2020). If it were in the Court’s power to grant Mr. Ayon

temporary release until the danger of the pandemic was over — thereby mitigating the risks to

him (and to other prisoners) from the disease, without giving him a windfall break on his overall

sentence — the Court might very well have done so. But the power to grant such temporary

reprieve lies exclusively in the Executive Branch; the Court’s sole option is to reduce Mr.

Ayon’s sentence pursuant to the compassionate release statute or to leave it be. “[C]onsidering

the Section 3553(a) factors — as the Court must — compassionate release is simply too blunt an

instrument for the task at hand.” United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL

2614764, at *2 (S.D.N.Y. May 22, 2020) (internal quotation marks omitted).

       Accordingly, Mr. Ayon’s motion is DENIED. The Clerk of Court is directed to terminate

ECF No. 103.

       SO ORDERED.

Dated: December 17, 2020
       New York, New York                            _______________________________
                                                            JESSE M. FURMAN
                                                          United States District Judge




                                                4
